DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10854886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is a statement of reasons for the indication of allowable subject matter:  Arai (US Pat.: 10090532).  Arai describes a method for producing a fuel cell electrode that comprises a catalyst made of carbon and containing platinum and another metal, such as titanium oxide (abstract).  Titanium is a transition metal.  Arai explains that Platinum is an expensive metal and therefore use in combination with another metal is desirable (col. 1, lines 25-30).  Therefore in their product, Arai combined Pt with Ti and alloys them (col. 4, lines 13-15).
	As to the process steps, Arai explains that their catalyst of carbon, Pt and transition metal is first made (see col. 11, lines 20-25, example 1, first step, refers back to production example in col. 9 that makes the catalyst).  This is equivalent to step a of the claim and the process described in Kim.
	After this formation step, Arai describes the application of this product by explaining that the catalyst is deposited onto the container (see example 1, in col. 11, lines 25-30).  Here, the catalyst, which has been washed and dried (col.11, lines 1-5), is mixed with new solvent, such as water, acetic acid and propanol (col. 11, lines 25-35).	
	Arai explains that the affinity between the solvent of the catalyst ink and the catalyst-carried carbon with metal can be increased by adding acetic acid to a generally used solvent of a catalyst ink (col. 3, lines 26-30).  The alcohol used can be ethanol instead of propanol (8, lines 4-7).  After this step, the catalyst is then dried (col. 11, line 42) and then bonded by heating (col. 11, lines 45-47).  This can be considered the annealing step of the claim. 
	As to the use, Arai explains that this product delivers a stable electricity generation performance in fuel cells (col. 2, lines 21-22).  
	Arai does not teach that after treating the mixture with an acetic acid and ethanol mixture that there is a second washing step.  The reference uses a defoamer and dries the product (see example 1 in col. 11), but does not wash the product prior to bonding.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 14, 2021